REASONS FOR ALLOWANCE


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the closest prior art, such as Oohashi et al. (US 20150216762 A1) and Oohashi et al. (US 20110152729 A1), expressly teaches or reasonably suggests, “
a mobile terminal comprising: 
a first signal generator …
a second signal generator …
a timing controller that controls timing of the generation of the high-frequency signal to be a timing that does not correlate with a timing of the generation of the frequency signal in the audible band; and 
an execution part that executes application software, 
…
wherein the timing controller controls the timing for generating the high-frequency signal on the basis of a period of time during which the execution part is continuously executing application software“, in combination with the other claim elements, in a manner as claimed.
Independent claim 14 is allowed for analogous reasons as claim 1.
	Dependent claims 2 and 5-13 are allowed because they contain all the limitations of their independent claim as above.

Regarding claim 15, none of the closest prior art, such as Oohashi et al. (US 20150216762 A1) and Oohashi et al. (US 20110152729 A1), expressly teaches or reasonably suggests, “
a mobile terminal comprising: 
a first signal generator …
a second signal generator …
a timing controller that controls timing of the generation of the high-frequency signal to be a timing that does not correlate with a timing of the generation of the frequency signal in the audible band; 
…
wherein the second signal generator has a filter part that passes frequency components in a predetermined frequency band of the high-frequency signal, and outputs the frequency components passed through the filter part as the high-frequency signal, and 
wherein the filter part has a first filter for passing the frequency components of 32 kHz or less of the high-frequency signal“, in combination with the other claim elements, in a manner as claimed.
	Dependent claims 16-18 are allowed because they contain all the limitations of their independent claim as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J SUTHERS/            Examiner, Art Unit 2654

/VIVIAN C CHIN/           Supervisory Patent Examiner, Art Unit 2654